   Case: 1:17-cv-03392 Document #: 159 Filed: 05/18/20 Page 1 of 2 PageID #:1480




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 WEX BANK and FLEETONE FACTORING,                    )
 LLC, a Tenessee limited liability company, and      )
 IRA BODENSTEIN, not individually but solely         )
 in his capacity as the CHAPTER 7 TRUSTEE            )
 OF ILOAD, INC.,                                     )
                       Plaintiffs,                   )
                v.                                   )     Case No. 17 cv 3392
                                                     )
 iLOAD, INC., an Illinois corporation; RIVOJ         )
 TRANS., INC., an Illinois corporation; EWA          )
 POLITANSKA, an individual; KINGA                    )     Hon. Judge John J. Tharp, Jr.
 POLITANSKA a/k/a KINGA RISTIK a/k/a                 )
 KINGA SAVIC, an individual, ILIJA RISTIK            )     Hon. Magistrate Judge Susan E. Cox
 a/k/a IKO RISTIK an individual; LOLLIPOP            )
 LLC, an Illinois limited liability company;         )
 RELOAD INC., a dissolved Illinois corporation;      )
 RELOAD LLC, an Illinois limited liability           )
 company; PRESTON CARTER; ADAM                       )
 WHITE; JAMES ELSEA; ROZA JOSIFOVA;                  )
 ENBRAVIA, INC., an Illinois corporation;            )
 BUSINESS                    TRANSPORTATION          )
 SPECIALISTS, LLC, a Wisconsin limited               )
 liability company; ITRUCK REPAIR SHOP               )
 INC., a dissolved Illinois corporation; ENERGY      )
 LINE, INC., an Illinois corporation; IMEX           )
 LOGISTICS, INC., an Illinois corporation; B         )
 LINE TRANSPORT INC., an Illinois                    )
 corporation; PAL 401 LLC, an Illinois limited       )
 liability company,                                  )
                        Defendants.                  )

                                 STIPULATION TO DISMISS

       IT IS HEREBY AGREED AND STIPULATED by and between Plaintiff Ira Bodenstein,

not individually but solely in his capacity as the Chapter 7 Trustee of iLoad, Inc., (“Plaintiff”) by

his attorneys, Richard H. Fimoff and Diana H. Psarras of Robbins, Salomon & Patt, Ltd., and the

sole remaining Defendant with an appearance on file, Defendant Ilija Ristik a/k/a Iko Ristik, by

and through his attorneys Ariel Weissberg and Chris Langone of Weisberg and Associates, LLC,
   Case: 1:17-cv-03392 Document #: 159 Filed: 05/18/20 Page 2 of 2 PageID #:1481




and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, that Count VIII and

Count XI of Plaintiff’s Second Amended Complaint [DE 141] against Ilija Ristik a/k/a Iko Ristik,

of the above-referenced lawsuit are hereby dismissed without prejudice; and that the entire above-

captioned lawsuit be dismissed without prejudice, all Parties to bear their own costs

       Plaintiff voluntarily dismisses the other remaining count, Count XII as against remaining

defendants thereto, Roza Josifova and Enbravia, Inc., without prejudice. Roza Josifova was never

served with summons and the Complaint, and Enbravia, Inc. has not filed an appearance.

Date: May 18, 2020


STIPULATED AND AGREED TO:

 ILIJA RISTIK                                      IRA BODENSTEIN, not individually but
                                                   solely in his capacity as the CHAPTER 7
 By: /s/_Ariel Weissberg ____________              TRUSTEE OF ILOAD, INC.,
         One of His Attorneys


 Ariel Weissberg                                   By: /s/Diana H. Psarras
 Chris Langone                                         One of His Attorneys
 Weissberg and Associates, Ltd.
 401 South LaSalle Street, Suite 403               Diana H. Psarras (ARDC No. 6283780)
 Chicago, IL 60605                                 Richard H. Fimoff (ARDC No. 804886)
 ariel@weissberglaw.com                            ROBBINS, SALOMON & PATT, LTD.
 chris@weissberglaw.com                            Attorneys for Plaintiffs
                                                   180 North LaSalle Street, Suite 3300
                                                   Chicago, Illinois 60601
                                                   (312) 782-9000
                                                   Fax (312) 782-6690
                                                   dpsarras@rsplaw.com
                                                   rfimoff@rsplaw.com
